


110 HR 1329 IH: Guaranteed Access for SCHIP’s Target Population Act of

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1329
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Mr. Barton of Texas
			 (for himself and Mr. Deal of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to make
		  available additional amounts to address the funding shortfalls in the State
		  Children’s Health Insurance Program for fiscal year 2007.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteed Access for SCHIP’s Target Population Act of
			 2007.
		2.Additional
			 allotments to address SCHIP funding shortfalls for fiscal year 2007
			(a)In
			 generalSection 2104(h) of the Social Security Act (42 U.S.C.
			 1397dd(h)), as added by section 201(a) of the National Institutes of Health
			 Reform Act of 2006 (Public Law 109–482), is amended—
				(1)in
			 the heading for paragraph (2), by striking remainder of reduction
			 and inserting part;
				(2)by redesignating paragraphs (4) through (7)
			 as paragraphs (5) through (8), respectively; and
				(3)by inserting after
			 paragraph (3), the following:
					
						(4)Additional
				allotments to address fiscal year 2007 funding shortfalls
							(A)Allotment
				authorityFrom the amount
				made available under subparagraph (F) for additional allotments under this
				paragraph, subject to subparagraphs (C) and (D), the Secretary shall allot to
				each remaining shortfall State described in subparagraph (B) such amount as the
				Secretary determines will eliminate the estimated shortfall described in such
				subparagraph for the State for fiscal year 2007.
							(B)Remaining
				shortfall State describedFor purposes of subparagraph (A), a
				remaining shortfall State is a State with a State child health plan approved
				under this title for which the Secretary estimates, on the basis of the most
				recent data available to the Secretary as of the date of the enactment of this
				paragraph, that the projected Federal expenditures under such plan for the
				State for fiscal year 2007 will exceed the sum of—
								(i)the amount of the
				State's allotments for each of fiscal years 2005 and 2006 that will not be
				expended by the end of fiscal year 2006;
								(ii)the amount of the
				State's allotment for fiscal year 2007; and
								(iii)the amounts, if
				any, that are to be redistributed to the State during fiscal year 2007 in
				accordance with paragraphs (1) and (2).
								(C)Expenditure
				rules
								(i)Coverage only
				for populations eligible on October 1, 2006Subparagraph (A) of
				paragraph (5) shall apply to the expenditure of amounts allotted to remaining
				shortfall States under this paragraph in the same manner as such subparagraph
				applies to the expenditure of amounts redistributed under paragraphs (1) and
				(2) of this subsection.
								(ii)Coverage only
				for children or pregnant women with income that does not exceed 200 percent of
				povertyA remaining shortfall State shall use amounts allotted
				under this paragraph only for expenditures for providing child health
				assistance or other health benefits coverage to an individual who is a child or
				pregnant woman who is eligible for such assistance or coverage under the State
				child health plan and whose family income does not exceed 200 percent of the
				poverty line for a family of the size involved. For purposes of the preceding
				sentence, a child’s or pregnant woman’s family income shall be determined
				solely on the basis of adjusted gross income and without regard to any income
				or resource methodologies applied under the State child health plan for
				purposes of determining eligibility under such plan.
								(D)Proration
				ruleIf the amount available under subparagraph (F) is less than
				the total amount of the estimated shortfalls determined by the Secretary under
				subparagraph (A), the amount of the estimated shortfall for each remaining
				shortfall State determined under such subparagraph shall be reduced
				proportionally.
							(E)Rule of
				constructionNothing in this subparagraph shall be construed as
				prohibiting a State from using non-Federal funds to provide child health
				assistance or other health benefits coverage for individuals who are not
				described in subparagraph (C)(ii) and paragraph (5)(A) and are otherwise
				eligible for such assistance or coverage under the State child health
				plan.
							(F)Appropriation; allotment
				authorityFor the purpose of
				providing additional allotments to remaining shortfall States under this
				paragraph there is appropriated, out of any funds in the Treasury not otherwise
				appropriated, $750,000,000 for fiscal year
				2007.
							.
				(b)Additional
			 conforming amendmentsSection 2104(h) of such Act (42 U.S.C.
			 1397dd(h)) (as so added), is further amended—
				(1)in paragraph (1)(B), by striking
			 paragraph (4)(B) and inserting paragraph
			 (5)(B);
				(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by striking paragraph (5)(B) and inserting
			 subparagraph (6)(B); and
					(B)in subparagraph
			 (B), by striking paragraph (4)(B) and inserting paragraph
			 (5)(B);
					(3)in paragraph
			 (6)(A) (as redesignated by subsection (a)(2)), by striking and
			 (3) and inserting (3), and (4); and
				(4)in paragraph (7) (as so
			 redesignated)—
					(A)in the first
			 sentence—
						(i)by
			 inserting or allotted after redistributed;
			 and
						(ii)by
			 inserting or allotments after redistributions;
			 and
						(B)in the second
			 sentence, by striking and (3) in accordance with paragraph (5)
			 and inserting (3), and (4) in accordance with paragraph
			 (6).
					3.Elimination of
			 State option to increase cap amount on individuals’ equity asset test for
			 eligibility for long-term care assistance under Medicaid
			(a)In
			 generalSection 1917(f)(1) of the Social Security Act (42 U.S.C.
			 1396p(f)(1)) is amended by striking subparagraph (B).
			(b)Conforming
			 amendmentsSuch section is further amended—
				(1)in subparagraph
			 (A), by striking subparagraphs (B) and (C) and inserting
			 subparagraph (B);
				(2)by redesignating
			 subparagraph (C) as subparagraph (B); and
				(3)in subparagraph
			 (B), as so redesignated, by striking dollar amounts and
			 inserting dollar amount.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who are determined eligible for medical assistance with respect to
			 nursing facility services or other long-term care services based on an
			 application filed on or after the date of the enactment of this section.
			
